DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 have been found allowable since while the prior art of record (Lee Pat. 10,289,005) discloses a substrate treating apparatus having a substrate supporting unit configured to support and to rotate the substrate; a liquid supply unit having a nozzle unit having a first slit configured to discharge a first treatment liquid and a second slit configured to discharge a second treatment liquid onto the substrate and along with a controller configured to control the liquid supplying unit and moves the nozzle unit between the central region of the substrate and the edge region of the substrate, but the prior art of record does not specifically disclose the first treatment liquid and the second treatment liquid being discharged in specific schemes as recited.  Also, the prior art of record does not disclose that the controller controls the support unit such that a rotation direction of the substrate when the first treatment liquid being discharged  and a rotation of the substrate when the second treatment liquid being discharged are opposite to each other, as recited in the claims of the present application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al (US 2017/0372922 A1); Lee (U.S. Pat. 10, 289,005) disclose substrate treating devices and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
1/4/22


/HUNG NGUYEN/Primary Examiner, Art Unit 2882